COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-320-CR
 
  
STEVEN 
WAYNE FLETCHER                                                    APPELLANT
 
V.
  
THE 
STATE OF TEXAS                                                                  STATE
 
 
------------
 
FROM 
COUNTY CRIMINAL COURT NO. 3 OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
Steven Wayne Fletcher appeals his conviction for driving while intoxicated. In a 
single issue, Appellant claims that the trial court erred by denying his motion 
to suppress.
        Officer 
Douglas Norman of the Roanoke Police Department observed Appellant turn without 
signaling from a private parking lot onto Holley Parkway, which is a public 
road, and from Holley Parkway onto Highway 114, which is a public road. Officer 
Norman initiated a traffic stop based on Appellant’s failure to signal when he 
turned from Holley Parkway onto Highway 114. Appellant claims that this stop was 
unauthorized because he was not required to signal when he turned onto Holley 
Parkway or onto Highway 114. The provisions of the transportation code, however, 
required Appellant to use his turn signal to indicate an intention to turn from 
Holley Parkway onto Highway 114. See Tex. Transp. Code Ann. § 545.104(a) 
(Vernon 1999).2  Because Officer Norman 
observed Appellant commit a traffic violation, his traffic stop of Appellant’s 
vehicle was authorized. See Tex. 
Code Crim. Proc. Ann. art. 14.01(b) (Vernon 1977); Garcia v. State, 
827 S.W.2d 937, 944 (Tex. Crim. App. 1992); Moreno v. State, 124 S.W.3d
339, 346 (Tex. App.—Corpus Christi 2003, no pet.); see also Whren v. United 
States, 517 U.S. 806, 817, 116 S. Ct. 1769, 1776 (1996) (holding that when 
officer observes traffic violation, objective circumstances exist justifying 
stop of car). We overrule Appellant’s issue and affirm the trial court’s 
judgment.
    
   
                                                          SUE 
WALKER
                                                          JUSTICE
  
  
PANEL 
B:   LIVINGSTON, GARDNER, and WALKER, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
March 10, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
Officer Norman observed Appellant fail to use a turn signal to indicate his 
intention to turn from a public street onto a public highway, so State v. 
Ballman, No. 2-03-345-CR, 2004 WL 2914999 (Tex. App.—Fort Worth 2004, no 
pet.) is not controlling.